Exhibit 10.1
AMENDMENT NO. 3 TO
OMNIBUS AGREEMENT
     This AMENDMENT NO. 3 TO OMNIBUS AGREEMENT (this “Amendment”), dated as of
December 31, 2009 is by and among Western Gas Partners, LP, a Delaware limited
partnership (the “Partnership”), Western Gas Holdings, LLC, a Delaware limited
liability company (the “General Partner”), and Anadarko Petroleum Corporation, a
Delaware corporation (“Anadarko” and, together with the Partnership and the
General Partner, the “Parties” and each, a “Party”).
     WHEREAS, the Parties are party to that certain Omnibus Agreement that was
entered into on, and effective as of, May 14, 2008 (as previously amended by
Amendments No. 1 and 2 thereto, the “Omnibus Agreement”);
     WHEREAS, the Parties desire to amend certain provisions of the Omnibus
Agreement relating to certain general and administrative expenses; and
     WHEREAS, the Parties have appropriately approved this Amendment.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
     1. Defined Terms. Capitalized terms used but not defined in this Amendment
shall have the meanings ascribed to such terms in the Omnibus Agreement.
     2. Amendment to the Omnibus Agreement. Section 3.1(c) of the Omnibus
Agreement is hereby amended by deleting such section and replacing it in its
entirety with the following:
     “(c) Subject to the provisions of this Section 3.1(c), the amount for which
Anadarko shall be entitled to reimbursement from the Partnership Entities
pursuant to Section 3.1(b) for general and administrative expenses shall not
exceed $7.25 million annually from January 1, 2010 through December 31, 2010
(the “G&A Expenses Limit”). If during 2010 the Partnership Group completes any
acquisition of assets or businesses or the business of the Partnership Group
otherwise expands during 2010, then the G&A Expenses Limit shall be
appropriately increased in order to account for adjustments in the nature and
extent of the general and administrative services provided by the Anadarko
Entities to the Partnership Entities, with any such increase in the G&A Expenses
Limit (i) to remain in effect (subject to adjustment, if any, as provided in the
immediately preceding sentence or for any subsequent acquisition(s)) for the
period from the completion of any such acquisition through December 31, 2010 and
(ii) to be subject to the prior approval of the Special Committee. After
December 31, 2010, the G&A Expenses Limit will no longer apply and the General
Partner will determine the amount of general and administrative expenses that
will be properly allocated to the Partnership Group in accordance with the terms
of the Partnership Agreement. The G&A Expenses Limit shall not apply to
reimbursement for publicly traded partnership expenses of the

1



--------------------------------------------------------------------------------



 



Partnership Group as provided in Section 3.3 or the reimbursement of allocable
commitment fees as provided in Section 3.4.”
     3. Confirmation. Except as expressly amended by this Amendment, the Omnibus
Agreement is not modified hereby, is hereby ratified and confirmed, and shall
remain in full force and effect.
     4. Counterparts. This Amendment may be executed on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Amendment by facsimile transmission or electronic mail shall be
effective as delivery of a manually executed counterpart hereof.
     5. Choice of Law; Submission to Jurisdiction. This Amendment shall be
subject to and governed by the laws of the State of Texas. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Texas and to venue in Houston, Texas.
[Signature Page to Follow]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly
executed and delivered on the date first written above.

            WESTERN GAS PARTNERS, LP
      By:   WESTERN GAS HOLDINGS, LLC, its general partner                 By:  
/s/ Robert G. Gwin         Name:   Robert G. Gwin        Title:   Chief
Executive Officer          WESTERN GAS HOLDINGS, LLC
      By:   /s/ Robert G. Gwin         Name:   Robert G. Gwin        Title:  
Chief Executive Officer          ANADARKO PETROLEUM CORPORATION
      By:   /s/ R.A. Walker         Name:   R.A. Walker        Title:   Chief
Operating Officer     

[Signature Page to Amendment No. 3 to Omnibus Agreement]

